UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                            No. 18-1737


JOHN YAW ANDOH, Beneficiary of a visa petition filed by Denise Ann
Johnson,

                        Appellant.

----------------------------------------

DENISE ANN JOHNSON,

                        Plaintiff - Appellant,

                v.

WILLIAM P. BARR, Attorney General; KIRSTJEN M. NIELSEN, Secretary of
the United States Department of Homeland Security; L. FRANCIS CISSNA,
Director of the United States Citizenship and Immigration Services; CONRAD
ZARAGOZA, USCIS Baltimore Field Director,

                        Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:15-cv-03317-RDB)


Submitted: February 14, 2019                                    Decided: March 7, 2019


Before KEENAN, WYNN, and RICHARDSON, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.
Steven Kreiss, Washington, D.C., for Appellants. Joseph H. Hunt, Assistant Attorney
General, William C. Peachey, Director, J. Max Weintraub, Senior Litigation Counsel, C.
Frederick Sheffield, Trial Attorney, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Denise Ann Johnson and John Yaw Andoh appeal the district court’s order

granting summary judgment to the Defendants and dismissing their complaint brought

under the Administrative Procedure Act, 5 U.S.C. §§ 701-706 (2012). We affirm in part

and dismiss in part.

       We review an order granting summary judgment de novo. Roland v. USCIS, 850

F.3d 625, 628 (4th Cir. 2017). We are required “to apply the same legal standards the

district court applied” in reaching its decision. Perez v. Cissna, 914 F.3d 846, 851 (4th

Cir. 2019). Summary judgment is appropriate when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a).

       Insofar as Johnson and Andoh seek review of the United States Citizenship and

Immigration Services’ decision denying Johnson’s I-130 visa petition and the Board of

Immigration Appeals’ (Board) order denying the motion to reopen, we have reviewed the

record and affirm for the reasons cited by the district court. Johnson v. Sessions, No.

1:15-cv-03317-RDB (D. Md. June 8, 2018).

       We dismiss the appeal from the Board’s order dismissing the appeal because the

Appellants fail to challenge the Board’s conclusion that it lacked jurisdiction. See Fed.

R. App. P. 28(a)(8)(A); Brown v. Nucor Corp., 785 F.3d 895, 918 (4th Cir. 2015)

(“Failure of a party in its opening brief to challenge an alternate ground for a district

court’s ruling waives that challenge.” (alteration and internal quotation marks omitted)).



                                             3
      Accordingly, we affirm in part and dismiss in part.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                            AFFIRMED IN PART, DISMISSED IN PART




                                            4